In an action against a receiver in foreclosure to recover for personal injuries sustained by falling ceiling plaster, judgment in favor of plaintiff reversed on the law, with costs, and the complaint dismissed, with costs. The action does not lie against the receiver. (Woman’s Hospital v. Loubern Realty Corp., 266 N. Y. 123; Horan v. O’Reilly, 245 App. Div. 761.) Moreover, we are persuaded that the verdict is against the weight of the credible evidence, and even if the receiver were liable in law, there would have to be a reversal and a new trial. Hagarty, Carswell, Davis, Adel and Taylor, JJ., concur.